December      27,   1974


The Honorable A. G. McNeese,        Jr.              Opinion No.   H-   485
Chai:rman, Board of Regents
Universi.ty of Texa.s System                         Re:    Applicability    of certain
P. 0. Box 2629                                              provisions    in the Education
Houston, Texas 77001                                        Code to the Extension
                                                            Division of the University
Dear Chairman    McNeese:                                   of Texas at Austin

    You ask the following   questions:

            (1) Does Section 54.203 of the Texas Education
        Code require the exemption of qualified Texas veterans
        from the payment of tuition and fees for Extension
        Evening Courses and Extension Field Courses     con-
        ducted by the Extension Division of the University   of
        Texas at Austin?

             (2) Does Chapter 52 of the Texas Education Code
        allow the University  of Texas at Austin to grant loans
        under the Hinson-Hazlewood    College Student Loan
        Act to persons enrolled in the Extension Division of
        the University  of Texas at Austin?

    The Extension Division is a component of the University         of Texas at
Austin which provides   educational   services   to a varied clientele.   It offers
both evening courses and correspondence        courses.    Whether one receives
academic credi.t for successfully   completing     a course depends upon the
evaluation of the department   or program administering       the course.    Admis-
sions standa:rds for students enrolling in an Extension Division course are
far less stringent than those that must be satisfied by students        enrolling
in other universit:y departments:   generally   any high school graduate may
enroll.




                                   p.     2201
The Honorable    A.   G.   McNeese.        page 2   (H-485)




    As a component of the University     of Texas at Austin, the Extension
Division is operated and regulated by the.University       Board of Regents.
The Board attempts to operate the ~Extension Division on a self-support.ing
basis,  offering courses   only when there are sufficient      paying enrollees
to cover all expenses.     The  Board  insures  that office  space,  office equip-
ment, and classrooms     are available to the Division and provides for the
payment of instructors   in the Division on a contract basis.

     The Hinson-Hazlewood    Fee Exemption Statute. Texas Education Code,
section 54.203.  provides that the governing board of each institution of
higher education must exempt certain designated veterans from the pay-
ment of fees as follows:  _,

             (a) The governing board of each institution of
        higher educ,ation shall exempt the following persons
        from the payment of all dues, fees, and charges,
        including fees for correspondence     courses but excluding
        property deposit fees,   student services   fees, and any
        fees or charges for lodging,    board, or clothing.    . . .

     The Uni.versity of Texas at Austin is plainly an “institution     of higher
education” as that term is defined in the Act.        Texas Education Code,
sections 54.001 and 61.003.         While the Extension Division may be
operated on a somewhat different basis than other schools and divisions
of the University,    it nevertheless    is a component of the University   subject
to regulation by the Board of Regents which has been established          in order
to provide correspondence        courses and other special programs.       Section
54. 203 explicitly   requires the governing board of the University to exempt
certain classes    of veterans from the payment of all fees including fees
for correspondence      courses.     Thus, veterans designated in section 54.203
must be allowed to enroll in the courses offered by the University’s
Extension Division without paying tuition or any fees other than those
which educati.onal institutions      are expressly  allowed to collect from
veterans by section 54. 203.        Our answer to your first question is in the
affirmative.

    Your second question is whether the University   of Texas at Austin is
allowed to grant loans made available by the Hinson-Hazlewood     College
Student Loan Act to persons enrolled in the Extension Division.    The
Hinson-Haslewood    College Student Loan Act, Chapter 52, Texas Education
Code, establishes  a student loan program to be administered    by the




                                      p.   2202
The Honorable    A.   G. McNeese,    page 3       (H-485)




Coordinating    Board, Texas College and University    System.   Section
52. 32 of the Act provides that the Board may authorize loans from the
Texas Opportunity Plan Fund to qualified students at any participating
institution of higher education in Texas if the applicant meets certain
qualifications.   Under section 52.31 of the Act a participating  institution
of higher education is:

        . . . any institution of higher education,       public or
        private nonprofit,    including a junior college,     which
        is recognized   or accredited     by the Texas Education
        Agency or the Coordinating        Board,   Texas College
        and University    System,    or its successors,     and which
        complies with the provisions       of this chapter,   and the
        rules and regulations     of the board promulgated      in
        accordance    with this chapter.

     Again it is clear that the University   of Texas at Austin is a “participating
institution of hi.gher education” as that term is defined in the Act.      Thus,
under section 52. 3.2 the Board is authorized     to grant loans to qualified
students at the University    including students enrolled in the University’s
Extension Di.vision.    Of course,   before any student in the Extension
Division may be grant.ed a loan, he or she must meet the requirements            set
out in section 52.32 and any other reasonable      requirements   established
by the Coordi.nating Board in conformity     with section 52. 32(a)(5).   Our
answer to your second question is also in the affirmative.

                         SUMMARY

             Under section 54.203       of the Texas Education Code
        certain designated     Texas veterans must be exempted
        from the payment of tuition and fees when enrolling in
        courses offered by the Extension        Division of the Univer-
        sity of Texas    a.t Austi.n.   Under secti,on 52. 32 of the
        Code, the Coordinating        Board is authorized to grant
        loans to qualified students at the University       including
        students enrolled in the University’s       Extension Division.




                                           Attorney     General   of Texas


                                      p.   2203
The Honorable   A.   G.   McNeese.    page 4    (H-485)




APPROVED:




5i3kb-MJ
DAVID   M.   KENDALL,      First   Assistant




C. ROBERT HEATH,           Chairman
Opinion Committee




                                      pe 2204